DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-5 are pending in this application.

Priority
3.         Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/US2018/064866 filed on 12/11/2018.

Drawings
4.         The drawing has been filed on 04/19/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.          The information disclosure statement filed on04/19/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.
            
Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.         Claims 1-3, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitz, US Pub 2010/0271655.
            As to claim 1 [independent], Reitz teaches a system comprising [fig. 1; 0030, 0046]: 
            a plurality of print devices [fig. 1, element 102a-c; 0030] to receive a supply attachment [fig. 1, element 102a-c; 0026, 0046-0047, 0050  Reitz teaches that the printers 102a-c will be receiving supply of toners or inks for each printers 102-c, and the toners or inks will be attached to the printers 102a-c]; and 
             a device remote [fig. 1, element 120; 0032] to the plurality of print devices to receive signals via the supply attachment, the to be signals indicative of print device information data from the plurality of print devices [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the server 120 received notification via an internet from one or more printers 120a-c relate to print device information data i.e. the consumables status (see para., 0026), and the printers 102a-c will be requiring to replenish/replace the consumables i.e. toners or inks for each printers 102a-c, and the toners or inks will be attached to the printers 102a-c].

             As to claim 2 [dependent from claim 1], Reitz teaches wherein the, to be received signals indicative of print device information data from the plurality of print devices are to be received via a network connection [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the server 120 received notification via an internet from one or more printers 120a-c relate to print device information data i.e. the consumables (see para., 0026)].              As to claim 3 [dependent from claim 1], Reitz teaches wherein the supply attachment comprises a computer-readable medium to store the print device information data from the plurality of print devices [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the server 120 received notification via an internet from one or more printers 120a-c relate to print device information data i.e. the consumables (see para., 0026)]. 

              As to claim 5 [dependent from claim 1], Reitz teaches wherein the supply attachment comprises a universal refill supply [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the server 120 received notification via a internet from one or more printers 120a-c relate to print device information data i.e. the consumables (see para., 0026), and the printers 102a-c will be requiring to replenish/replace the consumables i.e. toners or inks for each printers 102a-c, and the toners or inks will be attached to the printers 102a-c].

              As to claim 6 [independent], Reitz teaches a print device comprising [fig. 1, element 102a]: 
              a refill interface to receive a supply attachment [fig. 1, element 102a-c; 0026, 0046-0047, 0050  Reitz teaches that the printers 102a-c will be receiving supply of toners or inks for each printers 102-c, and the toners or inks will be attached to the printers 102a-c], and an electrical interface to enable exchange of signals with the supply attachment [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the one or more printers 120a-c acquire the print device information status i.e. the consumables status (see para., 0026), to further transmit to the server 120 as a notification via an internet from one or more printers 120a-c]; 
              a processor [fig. 1, element 110; 0031]; and 
              a computer-readable medium [fig. 1, element 108; 0031] having executable instructions included thereon that upon execution by the processor are to [fig. 1, elements 108, 110; 0031, 0041  Reitz teaches memory 108 stores various programs to implement components replacing function accessible by the processor 110]: 
              transmit signals via the electrical interface to the supply attachment, the signals indicative of print device information data comprising print device status information, print device operational characteristic formation, or a combination thereof [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the server 120 received notification via an internet from one or more printers 120a-c relate to print device information status i.e. the consumables status (see para., 0026), and the printers 102a-c will be requiring to replenish/replace the consumables i.e. toners or inks for each printers 102a-c, and the toners or inks will be attached to the printers 102a-c].

As to claim 7 [dependent from claim 6], Reitz teaches an I/O port [fig. 1, element 104; 0031] to transmit and receive signals via a network [0041  Reitz teaches that the I/O port corresponding to the communication circuit is able to transmit and receive digital signals from servers 102-122]; 
            the computer-readable medium [fig. 1, element 108; 0031] having additional executable instructions that upon execution are to [fig. 1, elements 108, 110; 0031, 0041  Reitz teaches memory 108 stores various programs to implement components replacing function accessible by the processor 110]: 
           fetch signals from the supply attachment, the signals indicative of print device information data from other print devices [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the processor 100 received notification from one or more printers 120a-c relate to print device information data i.e. the consumables status (see para., 0026), and then the notification would be transmitted regarding printers 102a-c status information to the server 120]; and 
            transmit the to be fetched signals via the I/O port and the network to a device remote to the print device [fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the processor 100 received notification from one or more printers 120a-c relate to print device information data i.e. the consumables status (see para., 0026), and then the notification would be transmitted regarding printers 102a-c status information to the server 120]. 
             As to claim 8 [dependent from claim 7], Reitz teaches executable instructions that upon execution are to: 
0041  Reitz teaches that the I/O port corresponding to the communication circuit is able to transmit and receive digital signals from servers 102-122].               As to claim 9 [dependent from claim 7], Reitz teaches wherein transmission of the fetched signals is to be performed without human intervention [fig. 2; 0045-0046  Reitz teaches that the digital signals received automatically by human intervention].                                  
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 4, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reitz, US Pub 2010/0271655 in view of Uno, US Pub 2013/0278965.              As to claim 4 [dependent from claim 1], Reitz doesn’t teach wherein a first print device of the plurality of print devices is connected to the device remote to the plurality of print devices via a network and a second print device of the plurality of print devices is unconnected, and further wherein the to be received signals are to be . 
             Uno teaches wherein a first print device of the plurality of print devices is connected to the device remote to the plurality of print devices via a network [figs. 1, 9; 0081 Uno teaches that the one of the plurality of image devices is connected] and a second print device of the plurality of print devices is unconnected, and further wherein the to be received signals are to be received via the network and are to comprise print device information data from the second print device [figs. 1, 9; 0081 Uno teaches that the one of the plurality of image devices is not connected and display unconnected image devices information].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uno teaching to check connected and non-connected image devices via internet to modify Reitz’s teaching to acquire image devices information including their identification and causing a display unit to display a list of the image devices is created by selecting an image device whose operational state has changed and have not changed by arranging the image reading apparatuses in an increasing order of distance from the information processing apparatus and by arranging the selected image device in the operational state changed at time. The suggestion/motivation for doing so would have been benefitted to the user to acquire an updated information, thus suppressing increase in network load due to perform image processing unnecessary when the image devices are not yet powered on.
              As to claim 10 [dependent from claim 6], Reitz doesn’t teach wherein the print device information data includes an identifier for the print device.
              Uno teaches wherein the print device information data includes an identifier for the print device [figs. 1, 9; 0081 Uno teaches that the remote device 200 displays  the plurality of image devices address information as an identifier].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uno teaching to check connected and non-connected image devices via internet to modify Reitz’s teaching to acquire image devices information including their identification and causing a display unit to display a list of the image devices is created by selecting an image device whose operational state has changed and have not changed by arranging the image reading apparatuses in an increasing order of distance from the information processing apparatus and by arranging the selected image device in the operational state changed at time. The suggestion/motivation for doing so would have been benefitted to the user to acquire an updated information, thus suppressing increase in network load due to perform image processing unnecessary when the image devices are not yet powered on.

             As to claim 11 [independent], Reitz teaches a method of automatically collecting print device information from a plurality of print devices, the method comprising [fig. 2; 0045-0046  Reitz teaches that the digital signals received automatically by human intervention from the printers 102a-c]: 
fig. 1, element 102a-c; 0026-0027, 0038-0041, 0046-0047, 0050  Reitz teaches that the processor 100 received notification from one or more printers 120a-c relate to print device information data i.e. the consumables status (see para., 0026), and then the notification would be transmitted regarding printers 102a-c status information to the server 120], 
             Reitz doesn’t teach the plurality of print devices comprising print devices unconnected to a public network. 
             Uno teaches the plurality of print devices comprising print devices unconnected to a public network [figs. 1, 9; 0081 Uno teaches that the one of the plurality of image devices is not connected and display unconnected image devices information].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Uno teaching to check connected and non-connected image devices via internet to modify Reitz’s teaching to acquire image devices information including their identification and causing a display unit to display a list of the image devices is created by selecting an image device whose operational state has changed and have not changed by arranging the image reading apparatuses in an increasing order of distance from the information processing apparatus and by arranging the selected image device in the operational state changed at time. The suggestion/motivation for doing so would have been benefitted to the user 
             As to claim 12 [dependent from claim 11], Reitz teaches wherein reception of signals from the supply attachment occurs without direct human intervention [fig. 2; 0045-0046  Reitz teaches that the digital signals received automatically by human intervention].  

             As to claim 13 [dependent from claim 11], Reitz teaches wherein the connected device comprises an internet-connected print device [fig. 1, element 100; 0031  Reitz teaches that a supply replenishment system 100 having printers servers are connected with each other via an internet 118].     

              As to claim 14 [dependent from claim 11], Reitz teaches wherein the signals are received at a device remote to the plurality of print devices and the connected device [fig. 1, element 100; 0031  Reitz teaches that a supply replenishment system 100 having printers servers are connected with each other via an internet 118].     
                As to claim 15 [dependent from claim 14], Reitz teaches wherein the device remote to the plurality of print devices comprises a computing device of a service fig. 1, element 100; 0031  Reitz teaches that a supply replenishment system 100 having printers servers are connected with each other via an internet 118].           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674